Opinion by
Judge Menceb,
On June 2, 1975, Anthony D. Venneri (Venneri) was hired by Moon Township as a police officer. During 1976, he missed 36 days due to illness. During 1977, he missed 163 days due to illness.
In a letter dated November 18, 1977,1 the Moon Township manager informed Venneri that he would be removed as a police officer of the Township, effective December 1,1977, because of his physical disability. Venneri requested a hearing, after which the Board of Supervisors sustained his dismissal.
An appeal was taken from the dismissal to the Court of Common Pleas of Allegheny County, which court held a de novo hearing, at which, in addition to the introduction into evidence of documentary items, Venneri testified and medical evidence was presented by each party to the litigation. Following this hearing, the Court of Common Pleas of Allegheny County determined that Venneri was permanently disabled physically, affecting his ability to continue in service as a police officer, and entered an order affirming the dismissal action of Moon Township. This appeal followed.
We have reviewed the record in this case and will affirm the order of the Court of Common Pleas of Allegheny County, dated June 13,1979, dismissing the appeal of Anthony D. Venneri and affirming his dismissal by Moon Township from service as a police officer. We do so on the able opinion of the Honorable Richard Gr. Zeleznik filed at No. SA 43 of 1978, Civil Division, in the Court of Common Pleas of Allegheny County.
Order affirmed.
*458Order
Now, this 13th day of August, 1980, the order of the Court of Common Pleas of Allegheny County, dated June 13, 1979, affirming the decision of the Moon Township Board of Supervisors, which removed Anthony D. Venneri from service as a police officer because of physical disability affecting his ability to continue in service, and dismissing the appeal of Anthony D. Venneri therefrom, is hereby affirmed.

 Venneri reported off sick on September 9, 1977 and did not work again thereafter.